DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 October 2022 has been entered.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDSs of 15 October 2022 and 10 October 2022 have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.  It is further noted that many of the documents on the IDS do not appear to be relevant to the case and may have been filed inadvertently.  
The Applicant’s inclusion of what appears to be the bulk of the case file for IPR2019-00991 in the IDSs of 15 October 2022 does not provide for any dates for the documents submitted.  As such they are being treated as having the date that they were provided on (15 October 2022).  Additionally the documents submitted are not labeled as to which “Part #” they are, many are redacted, some are fragments of Office actions or other documents which are hence lacking their full context.  It is also not entirely clear which, if any, of the thousands of pages of documents the Applicant regards as being noteworthy for review in this case and why.  It is noted that the Office has conducted a review of IPR2019-00991 on 12/4/2020 per the Search Notes in the instant case file.  As such it is not understood what the Applicant is hoping to achieve with the IDSs of 15 October 2022.

Specification
The disclosure is objected to because of the following informalities.  Paragraph 0046 of the Specification reads in-part, “As shown in FIG. 11,… a control circuit 148 that is responsive to the cutting instrument position sensor 150. According to various embodiments, the control circuit 148 may open the switch 146… the control circuit 148 may close the switch 146…”.  Paragraph 0058 of the Specification reads in-part, “FIG. 13 shows… The control circuit 148 may vary the resistance of the variable resistive element 144”.
As clearly seen in original figures 11 and 13, there is no reference number 148.  The Control Circuit is shown as reference number 135 in figures 11 and 13-15.  This is further supported by paragraph 0064 of the instant Specification which first introduces reference number 135 as “The control circuit 135”.  The word “The” implying that it had previously been mentioned despite this being the first instance of #135 being used.  It is further noted that the control circuit is shown in figs. 11 and 13 as behaving as recited in the specification paragraphs 0046 and 0058.  In fig. 11 one can clearly see that the control circuit 135 is receiving information from the position sensor 150, and that the control circuit 135 acts on the switch 146.  In fig. 13 the control circuit 135 acts on resistor 144.
Given these factors, it is deemed that the original disclosure incorrectly labeled the control circuit in paragraphs 0046 and 0058 and that for examination purposes the control circuit is understood to be reference number 135.  This is important because part of the Applicant’s arguments appears to rely on a conflation of the control circuit 135 with the Pulse Width Modulation Circuit (also listed, apparently correctly, as #148) of the embodiment of fig. 15.  It is deemed to be immediately and clearly understood by anyone reviewing the original filing that this was a typographical error and that these two elements are not the same.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 21, the claim recites in-part, “wherein the motor control circuit comprises a pulse width modulation circuit that can slow the speed of the cutting instrument during the firing stroke”.  This feature appears to be describing the elements detailed in paragraph 0059 of the instant Specification (fig. 15; Pulse Width Modulation Circuit #148).  However, this is a different embodiment than that described in paragraph 0046 (fig. 11) which appears to be the support for the other limitations in the claim which include, “the motor control circuit modulates current to the motor instead of modulating voltage to the motor to cause a first current level… and… cause a second current level, which is different than the first current level”.  The current modulation happens via switch 146 and resistor 144 which are not present or utilized in the PWM embodiment of fig. 15.  These two claimed features (PWM circuit 148; and switch 146 with resistor 144) were not disclosed as being usable together and furthermore appear to be mutually exclusive and incompatible limitations.  A pulse width modulation circuit by its very nature modulates the voltage by controlling the amount of time that voltage is turned on and as such is not commensurate with other cited limitations.
The Office will interpret as best can be ascertained given the apparent conflicting nature of the cited limitations.

Regarding claims 23 and 25, the claims recite in-part “wherein the control circuit comprises a pulse width modulation circuit that can change the speed of the firing element”.  This feature appears to be describing the elements detailed in paragraph 0059 of the instant Specification (fig. 15; Pulse Width Modulation Circuit #148).  However, this is a different embodiment than that described in paragraph 0046 (fig. 11) which appears to be the support for the other limitations in the claim which include, “the control circuit operates in the first operational mode… wherein a first amount of current is supplied to the electric motor during the first operational mode… wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current”.  The current change happens via switch 146 and resistor 144 which are not present or utilized in the PWM embodiment of fig. 15. These two claimed features (PWM circuit 148; and switch 146 with resistor 144) were not disclosed as being usable together and furthermore appear to be mutually exclusive and incompatible limitations.  A pulse width modulation circuit does not change the current, per se, but rather adjusts the time that the current is applied thus resulting in an effective increase or decrease in power.  The specification puts forward the current modulation and the PWM as being distinct embodiments that are not disclosed as being used together.
The Office will interpret as best can be ascertained given the apparent conflicting nature of the cited limitations.

Regarding claims 22, 24 and 26-29, each of these claims are dependent on a rejected base claim and stand rejected for having the same unsupported combination of claimed elements.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the claim recites in-part, “wherein the motor control circuit comprises a pulse width modulation circuit that can slow the speed of the cutting instrument during the firing stroke”.  This feature appears to be describing the elements detailed in paragraph 0059 of the instant Specification (fig. 15; Pulse Width Modulation Circuit #148).  However, this is a different embodiment than that described in paragraph 0046 (fig. 11) which appears to be the support for the other limitations in the claim which include, “the motor control circuit modulates current to the motor instead of modulating voltage to the motor to cause a first current level… and… cause a second current level, which is different than the first current level”.  The current modulation happens via switch 146 and resistor 144 which are not present or utilized in the PWM embodiment of fig. 15. These two claimed features (PWM circuit 148; and switch 146 with resistor 144) were not disclosed as being usable together and furthermore appear to be mutually exclusive and incompatible limitations.  A pulse width modulation circuit by its very nature modulates the voltage by controlling the amount of time that voltage is turned on and as such is not commensurate with other cited limitations.  As such the limitations are deemed to be indefinite.
The Office will interpret as best can be ascertained given the apparent conflicting nature of the cited limitations.

Regarding claims 23 and 25, the claims recite in-part “wherein the control circuit comprises a pulse width modulation circuit that can change the speed of the firing element”.  This feature appears to be describing the elements detailed in paragraph 0059 of the instant Specification (fig. 15; Pulse Width Modulation Circuit #148).  However, this is a different embodiment than that described in paragraph 0046 (fig. 11) which appears to be the support for the other limitations in the claim which include, “the control circuit operates in the first operational mode… wherein a first amount of current is supplied to the electric motor during the first operational mode… wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current”.  The current change happens via switch 146 and resistor 144 which are not present or utilized in the PWM embodiment of fig. 15.  These two claimed features (PWM circuit 148; and switch 146 with resistor 144) were not disclosed as being usable together and furthermore appear to be mutually exclusive and incompatible limitations .  A pulse width modulation circuit does not change the current, per se, but rather adjusts the time that the current is applied thus resulting in an effective increase or decrease in power.  The specification puts forward the current modulation and the PWM as being distinct embodiments that are not disclosed as being used together.  As such the limitations as presented are deemed to be indefinite as they appear to be speaking to mutually exclusive embodiments.
The Office will interpret as best can be ascertained given the apparent conflicting nature of the cited limitations.

Regarding claims 22, 24 and 26-29, each of these claims are dependent on a rejected base claim and stand rejected for having the same indefinite subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Claims 23-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola et al. (PG Pub 2006/0278680 A1) hereinafter referred to as Viola in view of any of Zemlok et al. (PG Pub 2009/0090763 A1) hereinafter referred to as Zemlok or alternatively Smith et al. (PG Pub 2007/0270790 A1) hereinafter referred to as Smith or alternatively Adams et al. (PG Pub 2002/0185514 A1) hereinafter referred to as Adams.  The different priority dates and applicability under different sections of 35 USC 102 of the three teaching references (Zemlok, Smith and Adams) has led to each being alternatively cited to individually teach the remainder of the claim limitations not addressed by Viola.
Regarding claim 21, Viola discloses a surgical instrument (10) for cutting and stapling tissue (Abstract), wherein the surgical instrument comprises: 
a housing (12, 14) 
a shaft (16) extending from the housing; 
an end effector (18, 130, 132; fig. 2B) extending from the shaft, wherein the end effector is configured to staple and cut tissue (paragraph 43), and wherein the end effector comprises: 
a proximal end adjacent to the shaft and a distal end spaced from the proximal end (fig. 1); and 
a cutting instrument (paragraph 43 – “cutting assembly” and #110 – fig. 12; paragraph 47 – “cutting knife”) movable along a cutting travel path to cut the tissue during a firing stroke (paragraph 47), wherein the cutting travel path comprises: 
a forward path (paragraphs 47, 76, 81) in which the cutting instrument moves from the proximal end of the end effector toward the distal end; and 
a return path (paragraphs 16, 79, 82) in which the cutting instrument returns to the proximal end; 
a motor (66); 
a power source (paragraph 50 – “internal or external power supply”) for generating a voltage potential and providing electrical energy to the motor; 
a cutting instrument position sensor (82, 84; or 106) for sensing a position of the cutting instrument along the cutting travel path (paragraphs 77-87, 93); and 
a motor control circuit (28) connected to the motor and to the power source (paragraph 50) that can slow the speed of the cutting instrument during the firing stroke (paragraphs 93-94), wherein the motor control circuit controls power levels supplied to the motor from the power source based on the position of the cutting instrument along the cutting travel path sensed by the cutting instrument position sensor (paragraphs 55, 80, 90, 93-94), such that: 
the motor control circuit causes a first current level to be supplied to the motor when the cutting instrument is in a first position range along the forward path of the cutting travel path (paragraphs 93-94); and 
the motor control circuit modulates current to the motor instead of modulating voltage (paragraph 94 – “The term "modulation" is defined as…  changing the motor speed… or a change in the voltage or the current input of the motor…” emphasis added) to the motor to cause a second current level, which is different than the first current level, to be supplied to the motor when the cutting instrument is in a second position range along the forward path of the cutting travel path (paragraphs 80, 90, 93-94) without changing the magnitude of the voltage potential (paragraph 94 - “a change in the voltage or the current input of the motor” – Viola is therefore deemed to disclose that the current input can change without a voltage potential change as it is presented as being an option to just have the current change.); and 
the motor control circuit does not modulate the current to the motor when the cutting instrument is in a third position range along the forward path of the current travel path (paragraphs 80, 93-94; at position “d” or when first switch 80 is triggered the motor modulates the current which is deemed to be part of the second position, however after these events there is no disclosed modulation before the firing device reaches the end of the stroke.  As such, during this position after the modulation caused by switch 80 or the traversing of distance “d” the current is deemed not to be modulated), wherein the third position range is different than the second position range and the first position range.

Viola discloses a motor control circuit connected to the motor and to the power source that can slow the speed of the cutting instrument during the firing stroke, but fails to disclose that the motor control circuit comprises a pulse width modulation circuit.
However, Zemlok, Smith and/or Adams teach motor control circuit comprises a pulse width modulation circuit (Zemlok – paragraph 158 - #500; Smith – paragraphs 89 and 128; Adams – paragraph 104).
Given the teachings of Zemlok, Smith and/or Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the motor control of Viola to comprise a pulse width modulation circuit as taught by the cited prior art references.  PWM circuits were well-known in the field of motor control at the time of the invention and were useful in terms of providing precise levels of power and control to electric motors in accordance with preprogramed levels.  This is a matter that Viola was already concerned about and Zemlok, Smith and/or Adams each taught that PWM would have been a known means of achieving this desired effect.

Regarding claim 22, Viola discloses a staple cartridge (132).

Regarding claim 23, Viola discloses a surgical instrument (10), comprising:
an end effector (18, 130, 132; fig. 2B) comprising a firing element (162, 164, 110 of 74), wherein the firing element is configured to move along a firing path (paragraphs 76-77, 79, 81, 82), and wherein the firing path comprises: 
an initial position (paragraph 77 – when 74 is at 78); and 
an end-of-stroke position (paragraph 77 – when 74 is at 84);
an electric motor (66), wherein the electric motor drives the firing element in a first direction along the firing path when the electric motor is rotated in a first rotational direction (paragraphs 75-76); and
a control circuit (28) for controlling the electric motor (paragraph 50), wherein the control circuit is configured to switch between a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94). 

Viola discloses a control circuit for controlling the electric motor, wherein the control circuit can change the speed of the firing element, but fails to disclose that the control circuit comprises a pulse width modulation circuit.
However, Zemlok, Smith and/or Adams teach control circuit comprises a pulse width modulation circuit (Zemlok – paragraph 158 - #500; Smith – paragraphs 89 and 128; Adams – paragraph 104).
Given the teachings of Zemlok, Smith and/or Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control of Viola to comprise a pulse width modulation circuit as taught by the cited prior art references.  PWM circuits were well-known in the field of control at the time of the invention and were useful in terms of providing precise levels of power and control to electric motors in accordance with preprogramed levels.  This is a matter that Viola was already concerned about and Zemlok, Smith and/or Adams each taught that PWM would have been a known means of achieving this desired effect.

Viola discloses a control circuit (28) for controlling the electric motor (paragraph 50), wherein the control circuit can change the speed of the firing element (paragraphs 93-94), and wherein the control circuit is configured to switch between a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94), but fails to disclose wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the firing element is positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current.
However, Zemlok teaches the control circuit (500) with a plurality of operational modes wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode (paragraph 159 – “ramped up” position range) when the firing element (74, 213, 222, paragraph 81) is positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (200) during the first operational mode; and a second operational mode (paragraph 159 – “controlled current activation mode… current is ramped up… soft start”; Given the current is “ramped up” as the drive motion is started, it is deemed to have a first position range where the current level is being ramped up and then a second position range where the current is ramped up to a second, larger current level), wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 159).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Zemlok.  Zemlok teaches (paragraph 159) that providing for a ramping up of current helps to prevent damage by current and torque spikes when transitioning between different modes of operation.  

Alternatively, Smith (figs. 32-35) teaches the control circuit (figs. 33 and 35; paragraphs 200, 205) wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the firing element (102, 1062) is positioned within a first range (paragraph 200; “A” position) of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (210; paragraph 199 – “motor”; paragraph 200 – “motor”) during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions (paragraph 200; “B” position) along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraphs 200, 205).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Smith.  Smith teaches (paragraph 200) that providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  

Alternatively, Adams teaches the control circuit (206) wherein the plurality of operational modes comprises: a first operational mode (paragraph 114; between t2 and t3), wherein the control circuit operates in the first operational mode when the firing element is positioned within a first range of positions, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (24) during the first operational mode; and a second operational mode (paragraph 114 – “full command”), wherein the control circuit operates in the second operational mode when the firing element is positioned within the second range of positions, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 114).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Adams.  Providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  Doing so would result in a combination where an increased supply of current would occur after the motor had been running for a short duration which would mean that a first position of ranges would have smaller current than a second position of ranges which would make use of greater current, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position.

Regarding claim 24, Viola discloses a staple cartridge (132).

Regarding claim 25, Viola discloses a surgical instrument (10), comprising:
an end effector (18, 130, 132; fig. 2B) comprising a firing element (162, 164, 110 of 74), wherein the firing element is configured to move along a firing path, and wherein the firing path (paragraphs 76-77, 79, 81, 82) comprises: 
an initial position (paragraph 77 – when 74 is at 78); and 
an end-of-stroke position (paragraph 77 – when 74 is at 84);
a sensor (82, 84; or 106) that detects a condition of the firing element indicative of the position of the firing element along the firing path (paragraphs 77-87);
an electric motor (66), wherein the electric motor drives the firing element in a first direction along the firing path when the electric motor is rotated in a first rotational direction (paragraphs 55, 80, 90, 93-94); and
a control circuit (28) for controlling the electric motor, wherein the control circuit is configured to operate in a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94). 

Viola discloses a control circuit for controlling the electric motor, wherein the control circuit can change the speed of the firing element, but fails to disclose that the control circuit comprises a pulse width modulation circuit.
However, Zemlok, Smith and/or Adams teach control circuit comprises a pulse width modulation circuit (Zemlok – paragraph 158 - #500; Smith – paragraphs 89 and 128; Adams – paragraph 104).
Given the teachings of Zemlok, Smith and/or Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the control of Viola to comprise a pulse width modulation circuit as taught by the cited prior art references.  PWM circuits were well-known in the field of control at the time of the invention and were useful in terms of providing precise levels of power and control to electric motors in accordance with preprogramed levels.  This is a matter that Viola was already concerned about and Zemlok, Smith and/or Adams each taught that PWM would have been a known means of achieving this desired effect.

Viola discloses a control circuit (28) for controlling the electric motor (paragraph 50), wherein the control circuit can change the speed of the firing element (paragraphs 93-94), and wherein the control circuit is configured to switch between a plurality of operational modes during rotation of the electric motor in the first rotational direction (paragraphs 55, 80, 90, 93-94), but fails to disclose and wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current.

However, Zemlok teaches the control circuit (500) with a plurality of operational modes wherein the plurality of operational modes comprises: a first operational mode (paragraph 159 – “ramped up” position range), wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element (74, 213, 222, paragraph 81) positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (200) during the first operational mode; and a second operational mode (paragraph 159 – “controlled current activation mode… current is ramped up… soft start”; Given the current is “ramped up” as the drive motion is started, it is deemed to have a first position range where the current level is being ramped up and then a second position range where the current is ramped up to a second, larger current level), wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 159).
Given the teachings of Zemlok, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Zemlok.  Zemlok teaches (paragraph 159) that providing for a ramping up of current helps to prevent damage by current and torque spikes when transitioning between different modes of operation.  

Alternatively, Smith (figs. 32-35) teaches the control circuit (figs. 33 and 35; paragraphs 200, 205) wherein the plurality of operational modes comprises: a first operational mode, wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element (102, 1062) positioned within a first range of positions (paragraph 200; “A” position) along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (210; paragraph 199 – “motor”; paragraph 200 – “motor”) during the first operational mode; and a second operational mode, wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions (paragraph 200; “B” position) along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraphs 200, 205).
Given the teachings of Smith, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level of Smith.  Smith teaches (paragraph 200) that providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  

Alternatively, Adams teaches the control circuit (206) wherein the plurality of operational modes comprises: a first operational mode (paragraph 114; between t2 and t3), wherein the control circuit operates in the first operational mode when the detected condition is indicative of the firing element positioned within a first range of positions along the firing path, wherein the first range of positions is positioned between the initial position and a second range of positions, and wherein a first amount of current is supplied to the electric motor (24) during the first operational mode; and a second operational mode (paragraph 114 – “full command”), wherein the control circuit operates in the second operational mode when the detected condition is indicative of the firing element positioned within the second range of positions along the firing path, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position, wherein a second amount of current is supplied to the electric motor during the second operational mode, and wherein the second amount of current is greater than the first amount of current (paragraph 114).
Given the teachings of Adams, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Viola with the first current level and second, larger current level and PWM control of Adams.  Providing for a gradual increase in current helps to prevent damage when transitioning between different modes of operation.  Doing so would result in a combination where an increased supply of current would occur after the motor had been running for a short duration which would mean that a first position of ranges would have smaller current than a second position of ranges which would make use of greater current, wherein the second range of positions is positioned between the first range of positions and the end-of-stroke position.

Regarding claim 26, Viola discloses a staple cartridge (132).

Claims 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Viola (PG Pub 2006/0278680 A1) in view of any of Zemlok (PG Pub 2009/0090763 A1) or alternatively Smith (PG Pub 2007/0270790 A1) or alternatively Adams (PG Pub 2002/0185514 A1) and alternatively in further view of Shelton, IV et al. (PG Pub 2007/0175964 A1) hereinafter referred to as Shelton.
Regarding claims 27-29, Viola doesn’t disclose an articulation joint, wherein the end effector is rotatable about the articulation joint. 
However Zemlok and alternatively Shelton teach an articulation joint (Zemlok - fig. 1, paragraphs 50, 51; Shelton - 14), wherein the end effector (Zemlok - fig. 1, #160; Shelton - 12) is rotatable about the articulation joint (Zemlok - paragraphs 50, 51; Shelton – figs. 1-2, paragraphs 68, 104).
Given the teachings of Zemlok or Shelton, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate an articulation joint with the invention of Viola.  Doing so would allow a user to position the end effector in a variety of ways which would be beneficial for achieving different instrument angles and approaches for different surgical procedures.

Response to Arguments
Applicant's arguments filed 10 October 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments regarding the 35 USC 112 rejection have been responded to in the rejection above and in the Objection to the Specification.  In short, the Applicant argues that “control circuit 148” is the “exact same control circuit” in both paragraphs 0046 and 0059 of the Specification.  This is simply not true and is a conflation of mislabeled reference numbers.  The control circuit of paragraph 0046 is that of fig. 11.  It has no “control circuit 148”.  It has a control circuit 135 which was mislabeled in the Specification as #148.  The embodiment of fig. 11 adjusts the current (and not the voltage) via switch 146 and variable resistor element 144, thus changing the power to the instrument.  The control circuit of paragraph 0059 is that of fig. 15.  The embodiment of fig. 15 is the only embodiment with a Pulse Width Modulation Circuit (properly labeled as #148).  The PWM circuit, as in all PWM circuits, creates a change in power by adjusting the amount of time that a voltage is applied (therefore modulating the voltage).  The Applicant also appears to be conflating the specification terms “control circuit” with “motor control circuit”.  The motor control circuit is the entirety of figs. 11 or 15 (or the other depicted motor control circuits of figs. 13-14, 16-18).  The control circuit is a sub-component of this larger circuit.  
The claims requiring both the presence of a PWM circuit and a motor control circuit that modulates current instead of modulating voltage is not a feature supported by the prior art.  These are distinct features shown in different and mutually exclusive embodiments which solve similar problems in uniquely different ways.  It is also not possible to have a PWM circuit while claiming that the voltage is not being modulated.
Applicant’s arguments with regards to the 35 USC 103a rejection are also unpersuasive.  
The Applicant argues, “Viola ‘680 never makes the connection that the current is to be modulated when the tissue cutting knife is in some position ranges, but not others”.  This is not borne out in fact.  Viola (paragraphs 80, 93-94) discloses a position “d” or when first switch 80 is triggered which then modulates the current of the motor.  Given that the modulation is described as happening in response to these events, the applicant’s point on this matter is not deemed to have merit.
The Applicant further argues, “Viola ‘680 does not contemplate controlling the motor to modulate the firing force via the motor current without modulating the speed of the motor”.  This is not deemed to be true either because Viola (paragraphs 93-94) discloses that the motor is modulated upon reaching distance “d” and defines the term "modulation" as…  “… a change in the voltage or the current input of the motor…”.  That Viola is deemed to disclose changing current alone given that it presents the option as an “or” while also mentioning voltage.
The Applicant argues that Viola never talks about “force control”.  This is not deemed to be a relevant argument because the claims do not reference force control.  The Applicant argues that Viola is concerned about changing speed.  The matter of speed is also not mentioned in the claims.  What limitations there are in claims are deemed to be read on by the combination of references cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731